Citation Nr: 1133735	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-20 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for heart disease to include coronary artery disease, to include as due to the exposure to Agent Orange.

2.  Entitlement to service connection for a claimed back disorder.

3.  Entitlement to service connection for a claimed hearing loss.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 1959 and from September 1961 to September 1977.  He served in the Republic of Vietnam from April 1967 to March 1968.   

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the RO.

In May 2009, the Veteran requested a hearing before the Board.  However, in March 2011, he withdrew his hearing request.  See 38 C.F.R. § 20.704(d) (2010).

The issue of service connection for diverticulitis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

The issues of service connection for hearing loss and a back disorder are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The Veteran is shown to have served in the Republic of the Vietnam from April 1967 to March 1968.  

2.  The Veteran is shown as likely as not to have manifested coronary artery disease to a degree of 10 percent or more that as a form of ischemic heart disease is linked to his presumed exposure to Agent Orange due to his active service in the Republic of Vietnam.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by coronary artery disease as ischemic heart disease is due to his presumed Agent Orange exposure that was incurred in active service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required.  


Pertinent Law and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a).

38 C.F.R. § 3.309(e) indicates that if a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) lists the presumptive diseases.  

Effective on August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents.  The intended effect of this amendment is to establish presumptive service connection for these diseases based on herbicide exposure. 

Note 3 at the end of § 3.309 indicates that for purposes of section 3.309, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  

The final rule is applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  Additionally, VA will apply this rule in readjudicating certain previously denied claims as required by court orders in Nehmer v. Department of Veterans Affairs, No. CV-86-6161 TEH (N.D. Cal.). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).

Notwithstanding the provisions of §§ 3.307, 3.309, the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude an appellant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."


Analysis

The service personnel records show that the Veteran served in the Republic of Vietnam during the Vietnam era from April 1967 to March 1968.  There is no affirmative evidence in the record to establish that the Veteran was not exposed to herbicides during service.  Therefore, by law, he is presumed to have been exposed to herbicide agents in connection with this service.  

The private treatment records from the Veteran's cardiologist report a diagnosis of coronary artery disease.  Specifically, the cardiologist records dated in August 2007 show a diagnosis of coronary artery disease.  The records indicate that stress testing in 1995 demonstrated posteroinferior infarct.  Cardiac catherization demonstrated inferior hypokinesis with normal left ventricular function.  

Significantly, it was noted that the Veteran had an occluded right coronary artery which was chronically occluded and was well collateralized from his left coronary system.  The Veteran was placed on Lopressor and aspirin therapy.  

Thus, on this record, the Board finds the evidence to be in relative equipoise in showing that the Veteran as likely as not has manifested ischemic heart disease in the form of coronary artery disease to at least a degree of 10 percent that, by law, is linked to his presumed exposure to herbicide agents while serving in the Republic of Vietnam.    

In resolving all reasonable doubt in the Veteran's favor, service connection for coronary artery disease is warranted.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  





ORDER

Service connection for coronary artery disease is granted.  


REMAND

Under VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Regarding the claim of service connection for a low back disorder, the Veteran reports having low back pain in service and thereafter.  The service treatment records dated in August 1965 and September 1965 indicate that the Veteran reported having back trouble for two years in the form of pain.  An examination revealed slight tenderness over the lumbosacral area with motion.  

A November 1986 VA examination report indicates that the Veteran reported having stiffness, soreness, aches, and pains through the entire spine since he left military service.  It was noted that the Veteran took Clinoril and Flexeril as needed.  

In an August 2009 statement, Dr. J.S. stated that he had treated the Veteran since 1982.  Dr. J.P. noted that the Veteran had an injury in the military in 1965 and opined that the Veteran's 1965 injury has had a strong causative effect on his deteriorating disc disease in the lumbar spine.  

Dr. J.P. opined that the Veteran's current condition was a direct result of his 1965 injury. The Veteran was noted to have a current diagnosis of degenerative disc disease of the lumbar spine.    

This is sufficient evidence to warrant an examination, since there is competent evidence of a current disability, injury and symptoms in service, a report of symptoms since service, and an association between the current disability and service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Thus, the Board finds that an examination is needed to determine whether the Veteran's current low back disorder had its clinical onset in service or is medically related to injury or event in service.

The Veteran contends that his current hearing loss is related to his period of service.  The Veteran reports serving aboard an aircraft carrier, the USS Coral Sea, as a gunner for two and a half years.  The Veteran also reports serving in the Army as a gunner for two years and firing a 105 howitzer.  He asserts that this prolonged noise exposure during this service led to the development of his current hearing loss.  The record further shows that the Veteran served in the Republic of Vietnam and was exposed to enemy gun fire and artillery during the Tet Offensive.  

The service treatment records show that, in connection with a service examination in August 1968, the Veteran was found to have mild hearing loss bilaterally.  

The VA treatment records dated in July 2007 indicate that the Veteran had mild to moderately severe sensorineural hearing loss and was given hearing aids.  

This is sufficient evidence to warrant an examination, since there is competent evidence of a current hearing loss, injury and symptoms in service, and a report of symptoms since service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Thus, the Board finds that an examination is needed to determine whether the Veteran's current bilateral hearing loss had its clinical onset in service or is medically related to injury or event in service.

The record shows that the Veteran reported that he received treatment for the hearing loss and back pain at the VA healthcare system in Virginia.  The RO should obtain the VA treatment records dated from October 2008 to present.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

The RO should also contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA or non-VA treatment records showing treatment of a low back disability and hearing loss.  

The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.  The Veteran also should be informed that he may submit evidence to support his claims including any evidence of in-service treatment for his claimed disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action in order to obtain copies of all records of the Veteran's treatment for the claimed hearing loss and back pain by the VA healthcare system in Virginia from October 2008 to present.

2.  The RO should take appropriate steps to contact the Veteran in order to ask him to identify all sources of non-VA medical treatment for the claimed hearing loss and low back disorder.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.

If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  The letter should invite the Veteran to submit any pertinent medical evidence in support of his claims to VA including any evidence of in-service treatment for his claimed disabilities.

3.  The RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed low back disorder.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examiner in this regard should elicit from the Veteran and record as complete clinical history referable to the claimed low back disability.  Any indicated testing should be performed.

The VA examiner should report all current diagnoses pertinent to the low back.  

After examining the Veteran and reviewing the entire record, the VA examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any current low back disability including degenerative disc disease is due to injury or other event of the Veteran's period of active service.  

The attention is invited to the service treatment records dated in August and September 1965 showing complaints of back pain and findings of tenderness over the lumbosacral area with motion.  

The examiner should provide a rationale for all conclusions.  If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.  

4.  The RO then schedule the Veteran for an examination to ascertain the nature and likely etiology of the claimed hearing loss.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examination should include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  For each ear, pure tone audiometric thresholds, in decibels, should be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz, as well as controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination).

After examining the Veteran and reviewing the entire record, the examiner should render a medical opinion that addresses whether it is at least as likely as not (50 percent probability or more) that any current hearing loss disability is related to excessive noise exposure as identified by the Veteran or other event of his extensive period of active service.  The attention is invited to the service examination report dated in August 1968 which shows a diagnosis of mild bilateral hearing loss.  

The examiner should provide a rationale for all conclusions.  If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.

5.  After completing all indicated development, the RO should readjudicate the issues remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


